Per Curiam:

Appellant was convicted of assault and battery of a high and aggravated nature at the November 1970 term of General Sessions Court for Jasper County, and is currently serving the resultant sentence. He presently appeals from the denial of his successive applications for post-conviction relief. He was represented on his trial by retained counsel but is presently represented by appointed counsel.
His present counsel has advised the Court that he is convinced that the appeal is wholly frivolous and requested leave to withdraw. He has fully complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 *579S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), including the service of his brief upon the appellant who has filed a responsive brief. With one exception, appellant’s responsive brief is substantially a rehash of contentions made to the lower court and found to be without merit. He now expresses dissatisfaction with his present appointed counsel, for failure to discover or propose any meritorious ground of appeal, and he asks this Court to appoint for him other counsel, who presumably, or at least hopefully, might discover some worthy basis of appeal.
After a careful examination of the entire record, including the briefs, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.